   Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 1 of 19 PageID #:1276



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

PUROON, INC.,                                   )
                                                )
              Plaintiff,                        )
                                                )
      v.                                        )
                                                )      16 C 7811
MIDWEST PHOTOGRAPHIC                            )
RESOURCE CENTER, INC.,                          )
                                                )      Judge John Z. Lee
              Defendant.                        )
                                                )
                                                )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Puroon, Inc. (“Puroon”) brought this action against Defendant

Midwest Photographic Center, Inc. (“Midwest”), arising out of agreements the parties

purportedly made with regard to the development of a photo-album product. Puroon

brings claims under the Illinois Consumer Fraud and Deceptive Business Practices

Act (“ICFA”), 815 Ill. Comp. Stat. 505/1 et seq. (Count I); as well as for fraud (Count

II); breach of contract (Count III); breach of oral contract (Count IV); breach of implied

contract (Count V); unjust enrichment (Count VI); tortious interference with

prospective business advantage (Count VII); and trade-secret misappropriation

under both the Illinois Trade Secrets Act (“ITSA”), 765 Ill. Comp. Stat. 1065/1 et seq.

(Count VIII) and the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836(b)(1)

(Count IX).

      Puroon has moved for partial summary judgment as to its claim that Midwest

breached a non-disclosure agreement (Count III) and as to whether non-party
    Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 2 of 19 PageID #:1277



manufacturer Sae Kim acted as an agent of Midwest—a subsidiary issue of several

counts. In turn, Midwest has moved for summary judgment on all counts. For the

reasons given herein, Midwest’s motion is granted in part and denied in part, and

Puroon’s motion is denied.

                                 Factual Background1

         Puroon is a Delaware corporation with its principal place of business in

Chicago, Illinois. Pl.’s LR 56.1(a)(3) Stmt. ¶ 1, ECF No. 60. Elli Hyunju Song is its

founder and CEO.        Id.   Midwest is a Missouri corporation based in St. Peters,

Missouri. Def.’s LR 56.1(a)(3) Stmt. ¶ 1, ECF No. 63. Michael Daniel is an owner

and designer for Midwest, which provides photographic albums and other products

for professional photographers. Id. ¶¶ 1, 5, 41.2

         In 2013, Song developed the “Memory Book,” Pl.’s LR 56.1(a)(3) Stmt. ¶ 8, “an

all-in-one convertible photo frame, album, and scrapbook,” id. ¶ 6. The Memory Book

“includes a magnetic opening and interchangeable outside view.” Id. Song filed for

a utility patent on the product in March 2014. Id. ¶ 8.




1        The following facts are undisputed or have been deemed admitted, unless otherwise
noted.
2
        Puroon contends that the deposition testimony (including that of Michael Daniel),
which supports these and other statements of fact is categorically inadmissible hearsay. But
that is not so at summary judgment. See Fed. R. Civ. P. 56(c)(1)(A). Puroon also argues that
a party may not cite to its own deposition testimony and similar evidence to support its
statements of fact. This is also incorrect. See Hill v. Tangherlini, 724 F.3d 965, 967–68 (7th
Cir. 2013) (“[A party’s own] [d]eposition testimony, affidavits, responses to interrogatories,
and other written statements by their nature are self-serving. . . . As we have repeatedly
emphasized over the past decade, [such evidence is] perfectly admissible . . . at summary
judgment.”) (internal citation omitted)).



                                              2
  Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 3 of 19 PageID #:1278



        Sometime in the summer of 2013, Puroon launched a publicly available website

that displayed the Memory Book, including a video. Def.’s LR 56.1(a)(3) Stmt. ¶¶ 19–

21. That same summer, Song displayed 20 to 30 samples of the Memory Book at a

homeware trade show in Atlanta, id. ¶ 23, where attendees were able to interact with

the product, id. ¶ 24. Two attendees at the Atlanta trade show told Song that they

represented the company Shutterfly and might be interested in the Memory Book.

Id. ¶ 25. Song sent them two samples of the Memory Book without having them sign

a non-disclosure agreement (“NDA”). Id.; Pl.’s LR 56.1(b)(3)(C) Stmt. ¶ 3, ECF No.

69-1.   Song also showed samples of the Memory Book at a trade show at the

Merchandise Mart in Chicago. Def.’s LR 56.1(a)(3) Stmt. ¶ 26.

        Then, in 2014, Song had a video made of the “second-generation” Memory

Book, and she shared it with several people, including a buyer from QVC and an

unspecified person from Lifetime Brand, again without having them sign NDAs. Id.

¶¶ 27–28, 30. Song also sent the QVC buyer a sample product without an NDA. Id.

¶ 29.

        In early November 2014, Song contacted Tim Gau, Midwest’s Operations

Manager, to see if Midwest could assist Puroon in manufacturing and marketing the

Memory Book, Pl.’s LR 56.1(a)(3) Stmt. ¶ 9, and she sent Gau a YouTube link to a

video of the Memory Book, id. ¶ 10; Def.’s LR 56.1(a)(3) Stmt. ¶ 37. Then, on

November 10, 2014, Gau signed on behalf of Midwest an NDA that Song had prepared

and countersigned. Pl.’s LR 56.1(a)(3) Stmt. ¶ 13; Def.’s LR 56.1(a)(3) Stmt. ¶ 38.




                                          3
  Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 4 of 19 PageID #:1279



      The NDA identified as protected information a “Memory Book—Convertible

photo frame, album and scrapbook with magnetic opening and interchangeable

outside view.” Pl.’s LR 56.1(a)(3) Stmt. ¶ 14. It forbade Midwest from “us[ing] Subject

or its related confidential information in the development, production or marketing

of any modified or improved item that is similar to Subject without Inventor/Owner’s

consent.” Id. ¶ 15.

      After Midwest signed the NDA, Song transmitted the Memory Book

specifications to Gau, who then transmitted them to Sae Kim.          Id. ¶ 16.   Kim

manufactured products that Midwest sold and developed for its clients. Id. ¶ 17.

      After Kim reviewed the Memory Book specifications, he sent pricing

information to Gau, who then relayed them to Song on November 17, 2014. Id. ¶ 20.

Song responded with a request for samples of a completed product. Id. Gau then told

Song that he had sent Song’s requests to Kim and that Kim was looking into costs

and when a sample could be produced. Id. ¶¶ 21–22.

      Song testified that at some time after this communication, Kim contacted Song

directly to discuss the manufacture of the Memory Book, and Kim and Song

communicated with one another for several months to facilitate the production of

prototype samples. Id. ¶¶ 22–23. According to Song, in March 2015, Kim sent Song

a prototype that she did not like. Id. ¶¶ 26–27. Kim never sent Song any additional

prototypes. Id. ¶ 29.

      Daniel testified that he was not aware that Song had met with Kim overseas

or had entered into an agreement with Kim. Def.’s LR 56.1(a)(3) Stmt. ¶ 46. After




                                          4
   Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 5 of 19 PageID #:1280



Song began speaking directly with Kim, she never again communicated with Gau or

any other employee of Midwest. Id. ¶ 47. Song was the only Midwest customer who

had placed an order directly with Kim. Id. ¶ 48. All other customer orders have gone

through Midwest. Id.

       Starting in 2009, Midwest had begun producing at least one photo-album-type

“display case” product that utilized magnetic technology. Def.’s LR 56.1(a)(3) Stmt.

¶ 8.   At an unspecified time after November 2014, Song learned that Midwest was

marketing a product with an exterior photograph display and an interior that held

photograph mats for storing pictures.     Pl.’s LR 56.1(a)(3) Stmt. ¶¶ 30–32.     The

exterior display of this product utilized embedded magnets to allow photographs to

be interchanged. Id. Midwest referred to this product as both a “Professional Matted

Display Case” and “Professional Mat Box.” Id. ¶ 33.

       The parties dispute whether, prior to Song’s communications with Midwest,

Midwest had manufactured a photo-box product that utilized magnets to adhere a

photograph to its front cover. Id. ¶¶ 34, 36; Def.’s LR 56.1(a)(3) Stmt. ¶¶ 9, 13, 14,

15. The parties agree that the first time Midwest launched a version of the product

with a non-square, rectangular photo display was after Song contacted Midwest. Pl.’s

LR 56.1(a)(3) Stmt. ¶ 35.    Daniel testified that he decided to use a non-square

rectangular opening for this version of the product based on customer feedback. Def.’s

LR 56.1(a)(3) Stmt. ¶ 16. Song testified that, prior to developing the Memory Book,

she had seen products in which magnets were used to hold a photo in place. Id. ¶ 17.




                                          5
  Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 6 of 19 PageID #:1281



      Based on these events, Puroon claims that Midwest engaged in deceptive or

unfair business practices, in violation of the Illinois Consumer Fraud and Deceptive

Business Practices Act (“ICFA”), 815 Ill. Comp. Stat. 505/1 et seq. (Count I);

committed fraud (Count II); breached contracts (Count III); breached an oral contract

(Count IV); breached an implied contract (Count V); was unjustly enriched (Count

VI); tortiously interfered with Puroon’s prospective business advantage (Count VII);

and misappropriated Puroon’s trade secrets, in violation of both the Illinois Trade

Secrets Act (“ITSA”), 765 Ill. Comp. Stat. 1065/1 et seq. (Count VIII) and the Defend

Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836(b)(1) (Count IX).

                                  Legal Standard

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Shell v. Smith, 789 F.3d 715, 717 (7th

Cir. 2015). To survive summary judgment, the nonmoving party must “do more than

simply show that there is some metaphysical doubt as to the material

facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986),

and instead must “establish some genuine issue for trial such that a reasonable jury

could return a verdict in her favor.” Gordon v. FedEx Freight, Inc., 674 F.3d 769,

772–73 (7th Cir. 2012). The evidence considered for summary judgment “must be

admissible if offered at trial, except that affidavits, depositions, and other written

forms of testimony can substitute for live testimony.” Malin v. Hospira, Inc., 762 F.3d

552, 554–55 (7th Cir. 2014). The Court gives the nonmoving party “the benefit of




                                          6
     Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 7 of 19 PageID #:1282



conflicts in the evidence and reasonable inferences that could be drawn from

it.” Grochocinski v. Mayer Brown Rowe & Maw, LLP, 719 F.3d 785, 794 (7th Cir.

2013).

         Moreover, Rule 56 “requires the district court to grant a motion for summary

judgment after discovery ‘against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.’” Silverman v. Bd. of Educ. of City of Chi.,

637 F.3d 729, 743 (7th Cir. 2011) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986)), overruled on other grounds by Ortiz v. Werner Enters., 834 F.3d 760 (7th Cir.

2016). The moving party has the initial burden of establishing that there is no

genuine issue of material fact. See Celotex, 477 U.S. at 322. Once the moving party

has sufficiently demonstrated the absence of a genuine issue of material fact, the

nonmoving party must then set forth specific facts showing there are disputed

material facts that must be decided at trial. See id. at 321–22.

                                       Analysis

I.       ICFA Claim (Count I)

         In Count I, Puroon alleges that Midwest engaged in unfair business practices

and unfair competition in violation of the ICFA, 815 Ill. Comp. Stat. 505/1 et seq. In

seeking summary judgment as to this claim, Midwest contends that Puroon is not a

consumer and that no “consumer nexus” exists as required by the ICFA. Def.’s Mem.

Supp. at 15, ECF No. 62. In response, Puroon states that it no longer wishes to pursue




                                            7
      Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 8 of 19 PageID #:1283



this claim. Pl.’s Resp. at 14, ECF Nos. 68, 69. Accordingly, Midwest’s motion for

summary judgment as to this claim is granted.

II.      Claims for Fraud, Unjust Enrichment, and Tortious Inference
         (Counts II, VI, and VII)

         In Counts II, VI, and VII, Puroon asserts claims under Illinois common law for

fraud, unjust enrichment, and tortious interference.         In moving for summary

judgment on these claims, Midwest contends that these state law claims are

preempted by the ITSA, 765 Ill. Comp. Stat. 1065/1 et seq. Def.’s Mem. Supp. at 24–

25. Puroon disagrees, arguing that it is asserting them in the alternative to the ITSA

claim. Pl.’s Resp. at 14.

         “With a handful of enumerated exceptions, the Illinois General Assembly

proclaimed that the ITSA ‘is intended to displace conflicting tort, restitutionary,

unfair competition, and other laws of [Illinois] providing civil remedies for

misappropriation of a trade secret.’” Christopher Glass & Aluminum, Inc. v. O'Keefe,

No. 1:16-CV-11532, 2017 WL 2834536, at *2 (N.D. Ill. June 30, 2017) (quoting 765 Ill.

Comp. Stat. 1065/8). The exceptions consist only of claims seeking “(1) contractual

remedies; (2) other civil remedies that are not based upon misappropriation of a trade

secret; (3) criminal remedies; and (4) the definition of a trade secret contained in any

other Illinois statute.” Christopher Glass, 2017 WL 2834536, at *2.

         Unjust enrichment claims are not exempt from preemption.         See Spitz v.

Proven Winners N. Am., LLC, 759 F.3d 724, 733 (7th Cir. 2014). Nor has Puroon

provided any authority for the notion that its fraud and tortious interference claims




                                            8
   Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 9 of 19 PageID #:1284



should be exempt. See Cooper v. Lane, 969 F.2d 368, 372 (7th Cir. 1992) (“[L]egal

arguments . . . not presented to the district court . . . were thereby waived.”).

       Furthermore, given that the ITSA has displaced these claims altogether, a

plaintiff cannot assert them in the alternative to avoid preemption. See, e.g., Am.

Ctr. for Excellence in Surgical Assisting Inc. v. Cmty. Coll. Dist. 502, 190 F. Supp. 3d

812, 823 (N.D. Ill. 2016). As a result, the Court concludes that the ITSA preempts

Counts II, VI, and VII, and Midwest is granted summary judgment as to those claims.

III.   Claims for Breaching Prototyping Contract (Counts III, IV and V)

       In Counts III, IV and V, Puroon alleges that Midwest breached a contract, as

well as an “oral” and “implied” contract, when it failed to create ten prototypes of the

Memory Book in exchange for $1,000. Am. Compl. ¶¶ 39–52, ECF No. 31. In seeking

summary judgment, Midwest makes two arguments. First, it contends that the only

evidence Puroon has marshaled to show that the parties agreed to a $1,000 contract

are out-of-court statements by Kim; it further contends that these statements are

inadmissible hearsay. Def.’s Mem. Supp. at 17–19. Second, it argues that, even if

there were evidence of a contract, no reasonable jury could conclude that Kim had

apparent authority to bind Midwest to it. Id.

       Puroon responds that there is evidence that Kim acted as Midwest’s agent, and

thus could bind Midwest to the prototype contract. Pl.’s Resp. at 15; see Pl.’s Mem.

Supp. at 12–15, ECF No. 59. In making this argument, however, Puroon relies on

Kim’s own statements as evidence of his apparent authority. Pl.’s Mem. Supp. at 14–

15. For example, Puroon argues that it reasonably believed that Kim was acting on




                                            9
  Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 10 of 19 PageID #:1285



behalf of Midwest when he explained that Midwest was “a company that [Daniel] and

I [Kim] do together,” Pl.’s LR 56.1(a)(3) Stmt. ¶ 24, and when he referred to a Chinese

factory as “our factory,” namely, “the factory of Midwest Photographic,” id. ¶ 25. But

as Midwest correctly notes, statements by a purported agent alone cannot create

apparent authority. Def.’s Mem. Supp. at 12–14. See Smith v. State Farm Mut. Auto

Ins. Co., 30 F. Supp. 3d 765, 778 (N.D. Ill. 2014) (“It is well-established that apparent

authority must derive from the statements or actions of the alleged principal, not the

alleged agent.”) (citing Opp v. Wheaton Van Lines, Inc., 231 F.3d 1060, 1064 (7th Cir.

2000)).

      Puroon also contends, however, that Gau, an employee of Midwest, made

statements suggesting that Kim was an agent of Midwest. Pl.’s Resp. at 15. For

example, when Song reached out to Gau to inquire about the progress of the

manufacturing proposal, Gau replied: “They are looking into what the costs will be

and when we could produce a sample. I will let you know when I hear back from Sae

[Kim].” Pl.’s LR 56.1(a)(3) Stmt. ¶ 21 (emphasis added by Plaintiff). A reasonable

juror could understand this statement to imply that Kim was, like Gau, an agent of

Midwest.

      Accordingly, there is a genuine dispute of fact concerning whether Kim had

authority, apparent or otherwise, to act on behalf of Midwest. If Kim did have such

authority, his statements would be admissible to establish the existence of the $1,000

prototype contract.     See Fed. R. Evid. 801(d)(2)(D) (“A statement . . . is not

hearsay . . . [if] offered against an opposing party and . . . made by the party’s agent




                                           10
  Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 11 of 19 PageID #:1286



or employee on a matter within the scope of that relationship and while it existed.”);

Mister v. Ne. Ill. Commuter R.R. Corp., 571 F.3d 696, 698 (7th Cir. 2009). Midwest is

therefore not entitled to summary judgment on Puroon’s breach-of-contract claims

arising out of the $1,000 prototype contract (III, IV, and V). Because there is a

genuine issue of material fact, however, Puroon also is not entitled to summary

judgment on the issue of Kim’s agency.

IV.    Claims under the ITSA and DTSA (Counts VIII and IX)

       In Counts VIII and IX, Puroon claims that Midwest misappropriated trade

secrets that it acquired from the Memory Book. Am. Compl. ¶¶ 62–87. In seeking

summary judgment as to these claims, Midwest contends that no reasonable jury

could conclude that the information at issue qualifies as a trade secret or that

Midwest misappropriated it. The parties agree that the ITSA and DTSA may be

analyzed under the same framework “because the pertinent definitions of the two

acts overlap.” Molon Motor & Coil Corp. v. Nidec Motor Corp., No. 16 C 03545, 2017

WL 1954531, at *2–3 (N.D. Ill. May 11, 2017).

       To succeed on a claim for misappropriation of trade secrets under the ITSA, a

plaintiff   must   establish   that   the   information   was:    (1)   a   trade   secret;

(2) misappropriated; and (3) used in the defendant’s business. See Learning Curve

Toys, Inc. v. PlayWood Toys, Inc., 342 F.3d 714, 721 (7th Cir. 2003). The ITSA defines

a “trade secret” as information that “(1) is sufficiently secret to derive economic value,

actual or potential, from not being generally known to other persons who can obtain

economic value from its disclosure or use; and (2) is the subject of efforts that are




                                            11
  Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 12 of 19 PageID #:1287



reasonable under the circumstances to maintain its secrecy or confidentiality.”

765 Ill. Comp. Stat. 1065/2(d).

      “Typically, what measures are reasonable in a given case is an issue for a jury.

In some circumstances, however, it may be readily apparent that reasonable

measures simply were not taken.” Tax Track Sys. Corp. v. New Inv’r World, Inc., 478

F.3d 783, 787 (7th Cir. 2007); see CMBB LLC v. Lockwood Mfg., Inc., 628 F. Supp. 2d

881, 883–84 (N.D. Ill. 2009) (entering summary judgment for the defendant because

no jury could reasonably conclude that the plaintiff took reasonable measures to

maintain secrecy).

      “Although the [ITSA] explicitly defines a trade secret in terms of these two

requirements, Illinois courts frequently refer to six common law factors (which are

derived from § 757 of the Restatement (First) of Torts) in determining whether a trade

secret exists: (1) the extent to which the information is known outside of the plaintiff’s

business; (2) the extent to which the information is known by employees and others

involved in the plaintiff's business; (3) the extent of measures taken by the plaintiff

to guard the secrecy of the information; (4) the value of the information to the

plaintiff's business and to its competitors; (5) the amount of time, effort and money

expended by the plaintiff in developing the information; and (6) the ease or difficulty

with which the information could be properly acquired or duplicated by others.”

Learning Curve Toys, 342 F.3d at 722 (citing Illinois case law).

      In addition, “[a] trade secret can exist in a combination of characteristics and

components, each of which, by itself, is in the public domain, but the unified process,




                                           12
  Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 13 of 19 PageID #:1288



design and operation of which, in unique combination, affords a competitive

advantage and is a protectable secret.” 3M v. Pribyl, 259 F.3d 587, 595–96 (7th Cir.

2001) (citing Syntex Ophthalmics, Inc. v. Tsuetaki, 701 F.2d 677, 683 (7th Cir. 1983)

(applying Illinois trade-secret law)). But the combination must “transform[] the

individual features into something that is itself secret, i.e. not generally known or

easily duplicated by the industry.” Fast Food Gourmet, Inc. v. Little Lady Foods, Inc.,

542 F. Supp. 2d 849, 862–63 (N.D. Ill. 2008) (citing Computer Care v. Serv. Sys.

Enters., Inc., 982 F.2d 1063, 1074–75 (7th Cir. 1992)).

      Here, Midwest contends that Puroon has failed to identify with specificity what

exactly about the Memory Book is a trade secret.          Def.’s Mem. Supp. at 20–22.

Midwest further argues that, in any event, Puroon has failed to maintain the

confidentiality of whatever Puroon believes is secret. Id. Finally, assuming that the

purported trade secret is the “embedded magnetic technology” that the Memory Book

uses to hold a photograph in place, Midwest contends that this technology was

generally known before Song designed the Memory Book. Id.

      In response, Puroon contends that critical design and manufacturing

specifications (“manufacturing specifications”) were made available to Midwest only

after the parties agreed to the NDA, and that Puroon had not divulged this

information to any other parties. This includes information on the “the thickness of

the paper . . . , the kinds of magnets . . . , where such magnets should be placed, and

how such magnets should be attached.” Pl.’s Resp. at 18.




                                          13
  Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 14 of 19 PageID #:1289



      As for the general concept of embedded magnets, Puroon concedes that, prior

to developing the Memory Book, Song had seen products where a frame held a photo

in place by magnets. Def.’s LR 56.1(a)(3) Stmt. ¶ 17. To be sure, Puroon attempts to

downplay this, stating that “Ms. Song had not seen products that used magnets in

the same way as the Memory Book,” Pl.’s Resp. Def.’s LR 56.1(a)(3) Stmt. ¶ 17, ECF

No. 69-1. But Puroon does not explain in what ways the use of magnets in the

Memory Book differed from the manner in which magnets were used in pre-existing

products.

      The manufacturing specifications, however, are a different matter.        It is

undisputed that Song did not provide these specifications to Midwest until it agreed

to sign an NDA, and she did not provide these specifications to any other entities.

Pl.’s LR 56.1(a)(3) Stmt. ¶ 16; Pl.’s LR 56.1(b)(3)(C) Stmt. ¶¶ 9–10, 12; Pl.’s Resp.

Def.’s LR 56.1(a)(3) Stmt. ¶ 39. What is more, Midwest does not contend that the

manufacturing specifications of the Memory Book were generally known in the

industry or that they were otherwise not unique. Given that the question of “whether

certain information constitutes a trade secret ordinarily is best resolved by a

factfinder,” Rockwell Graphic Sys., Inc. v. Dev. Indus., Inc., 925 F.2d 174, 179 (7th

Cir. 1991), whether the manufacturing specifications of the Memory Book constitute

a protectable trade secret is a matter best left to the jury.

      Midwest also contends that Puroon did not take adequate measures to protect

its secret.   Def.’s Mem. Supp. at 21–22.       It is true that Song showed physical

prototypes of the Memory Book at multiple trade shows, Def.’s LR 56.1(a)(3) Stmt.




                                           14
  Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 15 of 19 PageID #:1290



¶¶ 23–24, 26, and that Song also sent samples of the product to representatives of

Shutterfly and QVC, id. ¶¶ 25, 29.      Midwest argues that Puroon’s disclosure of

physical prototypes puts its actions within the scope of National Presto Industries v.

Hamilton Beach, Inc., in which the plaintiff was found to have abandoned its trade

secrets in a similar manner. No. 88 C 10567, 1990 WL 208594, at *8–*9 (N.D. Ill.

Dec. 12, 1990).

      National Presto is distinguishable, however, because in that case, the plaintiff

undisputedly showed the product to over 500 customers and sold the product at one

of its factory outlet stores. Id. Here, although it is undisputed that Song brought the

Memory Book to two trade shows, there is no evidence as to how many customers saw

it. What is more, Midwest’s argument relies on an assumption that the customers

who viewed the product at the trade shows were privy to the alleged trade secrets—

the combination of design elements and specific technical details and measurements.

See Pl.’s Resp. at 18. But there is no evidence that trade-show attendees could have

identified the Memory Book’s manufacturing specifications by merely looking at or

handling the prototype. Rather, based upon this record, a reasonable juror could

conclude that such details were not readily observable.

      Nor is the fact that Song sent prototypes to Shutterfly and QVC dispositive.

Although Puroon did not require the Shutterfly or QVC representatives to sign NDAs,

Def.’s LR 56.1(a)(3) Stmt. at ¶¶ 25, 29, it did not provide them with the product’s

manufacturing specifications either. Pl.’s LR 56.1(b)(3)(C) Stmt. ¶ 5. Puroon treated

Midwest differently—it provided Midwest with a prototype and the manufacturing




                                          15
      Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 16 of 19 PageID #:1291



specifications only after it agreed to sign the NDA. Pl.’s LR 56.1(a)(3) Stmt. at ¶¶ 13,

16. Contrast this to National Presto, where the defendant “could have purchased [the

product] at the [plaintiff’s] factory for about $22.00,” 1990 WL 208594, at *9. Here,

Midwest obtained access to the details of Puroon’s invention only by working directly

with Song and signing an NDA. Before that, it only had a video of a prototype. Pl.’s

LR 56.1(a)(3) Stmt. at ¶¶ 10, 16.

          “[R]easonable steps for a two or three person shop may be different from

reasonable steps for a larger company.” Elmer Miller, Inc. v. Landis, 625 N.E.2d 338,

342 (Ill. App. Ct. 1993). Given the fact that Puroon is a small, one-person company,

a reasonable jury could find that Song’s efforts—showing physical prototypes to a

limited number of potential customers and granting full access to the prototype’s

manufacturing specifications only after an NDA was signed—were adequate to

protect the Memory Book’s secrets. See also Rockwell Graphic Sys., 925 F.2d at 179–

80 (noting that “only in an extreme case can what is a ‘reasonable’ precaution be

determined on a motion for summary judgment”).

          Lastly, Midwest argues that, even if there is a dispute of fact concerning the

existence of a protectable trade secret, there is no evidence that it misappropriated

it.     Def.’s Mem. Supp. at 23.    It contends that it has used “embedded magnet

technology” since at least 2009, long before Song approached it with the Memory

Book. Id. Here, too, there is a factual dispute. Puroon argues that Midwest’s

“independent creation story” is suspect and depends wholly upon the credibility of

Daniel, Midwest’s owner. Pl.’s Resp. at 8–9. It contends that the Court should not




                                            16
  Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 17 of 19 PageID #:1292



take Daniel’s testimony at face value, pointing to facts that call his credibility into

question. Id. For instance, Puroon avers that it was only after it passed along its

manufacturing specifications that Midwest came out with the “Professional Mat Box,”

which Puroon characterizes as using technology “nearly identical” to the Memory

Book. Pl.’s LR 56.1(a)(3) Stmt. ¶¶ 31–36.

      Furthermore, as Puroon points out, aside from Daniel’s testimony, the record

is devoid of any evidence such as “design files, notes or other technical documentation

to explain how [Midwest] developed its box.” Id. ¶ 37. Midwest responds merely that

Daniel “does not use CAD to design his products,” Def.’s Resp. Pl.’s LR 56.1(a)(3)

Stmt. ¶ 37, ECF No. 64, and that he simply explained the specifications for the

Professional Mat Box over the phone to Kim, Def.’s Ex. 1, Daniel Decl., at ¶¶ 5–8,

ECF No. 62-1. But this explanation is difficult to square with the fact that Kim

required technical specifications for the Memory Book before he could produce a

prototype. Pl.’s Resp. at 16; Pl.’s LR 56.1(a)(3) Stmt. ¶¶ 16, 20. Given these facts,

the question of Daniel’s credibility must be decided by the jury. See Springer v.

Durflinger, 518 F.3d 479, 484 (7th Cir. 2008) (“[E]valuations of witness credibility are

inappropriate at the summary judgment stage.”) (citing Washington v. Haupert, 481

F.3d 543, 550 (7th Cir. 2007)).

      For these reasons, Midwest is not entitled to summary judgment as to Counts

VIII and IX.




                                          17
  Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 18 of 19 PageID #:1293



V.    Claim for Breach of the NDA (Count III)

      In Count III, Puroon claims that Midwest developed and distributed a

competing product using information it had gleaned from the Memory Book in

violation of the NDA. It also alleges that Midwest disseminated samples of the

Memory Book to a third party without permission.

      Both parties seek summary judgment on Puroon’s claim in Count III that

Midwest breached the NDA.         Midwest argues only that Puroon does not have

standing to enforce the NDA, because Song signed the agreement in her personal

capacity, not her capacity as a representative of Puroon. Def.’s Mem. Supp. at 16–17;

Def.’s Reply at 2–3, ECF No. 77. In response, Puroon points out that in Illinois, “the

signature of a corporate officer may be effective as the signature of the corporation,

even if the officer fails to indicate his corporate affiliation.” Blythe Holdings, Inc. v.

Flawless Fin. Corp., No. 06-C-5262, 2009 WL 103196, at *11 (N.D. Ill. 2009) (citing

People ex rel. City of Prospect Heights v. Vill. of Wheeling, 498 N.E.2d 601, 603–04

(Ill. App. Ct. 1986)). Furthermore, the parties’ course of dealing is relevant to this

question, as are the designations on the agreement itself. Id.; see also McCracken &

McCracken, P.C. v. Haegle, 618 N.E.2d 577, 582 (Ill. App. Ct. 1993) (“In determining

whether it was the party’s intention to bind the corporation principal or the purported

agent individually, all the facts and circumstances surrounding the making of the

contract are properly considered by the court . . . . [and] is a question of fact.”).

Midwest has not responded to this point of law, and thereby waives it. See Salas v.

Wis. Dep’t of Corr., 493 F.3d 913, 924 (7th Cir. 2007).




                                           18
  Case: 1:16-cv-07811 Document #: 84 Filed: 11/02/18 Page 19 of 19 PageID #:1294



      Puroon argues that the parties’ course of conduct shows that Song signed the

NDA on behalf of Puroon, because Song’s “corporate affiliation with Puroon was front

and center during the NDA execution process,” Pl.’s Resp. at 6. Indeed, Midwest

received the NDA from a Puroon email address, “puroon.inc@gmail.com.” Pl.’s LR

56.1(b)(3)(C) Stmt. ¶ 1; Pl.’s Ex. 2, ECF No. 68-11. And it sent the executed NDA

back to the same address. Pl.’s Ex. 2. A reasonable jury could find from this evidence

that Puroon, and not Song, entered into the NDA with Midwest, and that Midwest

understood this.   Accordingly, a genuine dispute of fact exists concerning the

execution of the NDA, and summary judgment as to Count III is not supported by the

record.

                                    Conclusion

      For the reasons stated herein, Midwest’s motion for summary judgment [61] is

granted as to Counts I, II, VI, and VII, and denied as to Counts III, IV, V, VIII, and

IX. Puroon’s motion for partial summary judgment [58] is denied.



IT IS SO ORDERED.                      ENTERED        11/2/18



                                       __________________________________
                                       John Z. Lee
                                       United States District Judge




                                         19
